Citation Nr: 1607564	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-30 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral foot disorders, including small arches, plantar fasciitis and sinus tarsi syndrome, to include as secondary to service-connected hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, and from September 1973 to October 1991.

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2000 rating decision by United States Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned VLJ held at the RO in May 2013.  The claims file includes a transcript of the hearing.

To the extent the claims file contains evidence not of record when the matter was last before the AOJ, the evidence is not pertinent to the service connection claim at issue.  The Board may consider the merits of the pending claim without further remand.  See 38 C.F.R. § 20.1304(c).

In July 2013, the Board remanded the above-listed issue for further development to include obtaining a medical opinion regarding direct and secondary service connection.  The AOJ conducted the requested development and readjudicated the claim in a November 2013 supplemental statement of the case (SSOC), so the Board may proceed to the merits.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorders (other than the service-connected hallux valgus), which include small arches, plantar fasciitis, and sinus tarsi, did not begin during and were not otherwise caused by his military service.

2.  The Veteran's bilateral foot disorders (other than the service-connected hallux valgus), which include small arches, plantar fasciitis, and sinus tarsi, were not caused by his service-connected bilateral hallux valgus and have not been aggravated by his service-connected bilateral hallux valgus.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorders (other than hallux valgus) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claimed and/or diagnosed bilateral foot disorders, including small or fallen arches, plantar fasciitis, and sinus tarsi, are not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will not apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's bilateral foot disorder claim.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service Connection

The Veteran seeks entitlement to service connection for bilateral foot disorders including fallen arches with plantar fasciitis and sinus tarsi syndrome.  Notably, the Veteran is already service-connected for bilateral hallux valgus and a left ankle disability with arthritis.  As will be discussed in more detail, the medical evidence establishes diagnoses of small arches (rather than fallen arches or pes planus), plantar fasciitis, and sinus tarsi.  The requirement of a current disability is met.  Moreover, the prior grants of entitlement to service connection for hallux valgus (bilateral) and a left ankle disability acknowledged an in-service event or injury relating to the Veteran's feet and ankles (including symptoms of pain).  Therefore, the only elements of the Veteran's claims at issue in this matter are the nexus elements.  Specifically:  Are any of the diagnosed, nonservice-connected foot disorders causally related to the Veteran's service (including in-service manifestation)?  If not, are the nonservice-connected foot disorders due to or have they been aggravated by the Veteran's service-connected hallux valgus?

The Veteran has offered his own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of his bilateral foot disorders.  This is particularly so where the Veteran has multiple lower extremity disorders (feet and ankle) with potentially overlapping symptoms (e.g. foot pain) and the proper diagnosis of the conditions generally requires specialized medical training and/or diagnostic testing.  See King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his bilateral foot disorders are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

As discussed in the Introduction, the Board remanded this matter in July 2013 to obtain a medical opinion on the pertinent nexus issues.  Pursuant to those instructions, the Veteran was afforded a VA examination in September 2013.  Importantly, the record does not contain any other competent medical evidence directly addressing the nexus issues.

Briefly, a review of the record shows that during service, in 1991, the Veteran reported bilateral foot pain.  A podiatrist found that he had bilateral hallux valgus.  On his exit examination, the Veteran's feet were noted to be abnormal with a diagnosis of bilateral hallux valgus.  His other, prior in-service examinations all indicated his feet were normal.  Moreover, the Veteran testified at his May 2013 Board hearing that he had not sought treatment for his bilateral foot pain during service due to concerns about promotion.  In short, his service treatment records document in-service bilateral hallux valgus, but do not contain any other foot or ankle diagnoses.  A December 1991 VA examiner did not diagnose any foot condition, but did diagnose arthralgia of the left ankle.  (The Veteran is service-connected for a left ankle disability.)

Soon after service the Veteran reported a two year history of pain in his feet, including pain in the arches.  From 1999 forward he reported pain in multiple parts of his feet including the great toes, arches, heels, and tarsal tunnels.  Clinicians have diagnosed bilateral fallen arches, plantar fasciitis, and sinus tarsi syndrome.  The file contains records of left and right foot surgeries in 2000, and the Veteran has reported having an additional surgery on each foot.  The Veteran has had ongoing foot symptoms and treatment including the use of orthotics.

The earliest diagnoses of fallen arches, plantar fasciitis, and sinus tarsi syndrome were recorded several years after the Veteran's service.  The Veteran reported symptoms in both feet during and after service, and his reports of symptoms in areas other than the great toes were recorded soon after service.

The report on the September 2013 VA examination contains a detailed review of this evidence and the Veteran's medical history.  Because of that detailed summary and the fact that the determinative issue in this matter is whether any of the diagnosed conditions are related to the Veteran's service or to his service-connected hallux valgus, the Board will not discuss in detail each of the records establishing the post-service diagnoses or describing the symptoms except as necessary to evaluate the nexus opinions of record and to reach factual and legal conclusions regarding the claim.

The September 2013 VA examiner concluded that the Veteran had bilateral foot disorders consisting of small arches, plantar fasciitis, and sinus tarsi, in addition to the service-connected bilateral hallux valgus.  The plantar fasciitis and sinus tarsi diagnoses are also well-supported by other evidence of record.  The Board notes, however, that the September 2013 VA examiner concluded that the Veteran does not have (and has never had) pes planus or fallen arches, but instead has "small arches".  Compare September 2013 VA Examination (diagnosing small arches and providing a detailed explanation for the diagnosis) and March 2007 VA Examination ("pes planus is not present") with December 2001 VA Examination (diagnosing "Bilateral flexible flat feet" but appearing to base that diagnosis on a 1999 diagnosis of flat feet by a podiatrist which diagnosis was also not explained).

Small or Fallen Arches

The September 2013 VA examiner acknowledged the prior diagnoses of fallen arches, but concluded based on physical examination and thorough review of the medical records that the Veteran's symptoms of bilateral arch pain have been due to small arches rather than fallen arches.  The examiner explained that the physical findings "were more consistent with pronation than a rigid flatfoot deformity."  In any case, the issue is the etiology of the condition and its relation, if any, to the service-connected hallux valgus, rather than the precise descriptive term for the arch condition.  The examiner explained that "flat feet come from looseness of the ligaments in the medial longitudinal arch, which is not related to hallux valgus."  The examiner concluded that the Veteran's bilateral arch condition did not occur during service and is not related to his active service.  The examiner also opined, based on the ligamentous nature of the arch condition, that the bilateral arch condition was "not proximately due to or the result of, nor are they aggravated by, the existing hallux valgus."

The Board finds the examiner's opinion to be thorough and persuasive and assigns it probative weight against the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  As discussed above, there are no contrary, competent medical opinions.  Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's bilateral arch condition was incurred in active service or that it was caused by any event or injury during his active service.  Moreover, the greater weight of the evidence is against finding that the Veteran's service-connected hallux valgus caused or aggravated his small arches.

Plantar Fasciitis

The September 2013 VA examiner noted that the first diagnosis of plantar fasciitis was several years after the Veteran's service.  The examiner concluded that, based on review of the service treatment records (including the foot pain attributed to hallux valgus by a podiatrist and in the exit examination), that the Veteran's plantar fasciitis was not manifested during or caused by his active service.  The examiner also explained, based on consultation with a podiatrist and his own review of the medical literature, that there is no known relationship between plantar fasciitis and hallux valgus.  Plantar fasciitis involves pain in the fascia/soft tissues of the underside of the talus, tarsal, metatarsal regions, but not the toe regions.  Alteration of great toe mechanics "is not known to cause irritation of the plantar fascia."  The examiner concluded that the Veteran's bilateral plantar fasciitis did not occur during service and is not related to his active service.  The examiner also opined, based on the literature review, consultation with a podiatrist, and his own medical knowledge regarding foot biomechanics, that the Veteran's plantar fasciitis was "is not caused or aggravated by hallux valgus."

The Board finds the examiner's opinion on this issue to also be thorough and persuasive and assigns it probative weight against the Veteran's claim.  Nieves-Rodriguez, 22 Vet.App. at 301.  Again, there are no contrary, competent medical opinions.  Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's plantar fasciitis was incurred in active service or that it was caused by any event or injury during his active service.  Moreover, the greater weight of the evidence is against finding that the Veteran's service-connected hallux valgus caused or aggravated his plantar fasciitis.

Sinus Tarsi

Finally, the Veteran has also been diagnosed with sinus tarsi syndrome (STS).  The September 2013 VA examiner explained that STS "is a clinical entity characterized by persistent anterolateral ankle pain secondary to traumatic injuries to the ankle."  He noted that the etiology of the condition is not well-understood, but that the most recent literature indicates that STS is "primarily an instability of the subtalar joint due to ligamentous injuries that result[] in a synovitis and infiltration of fibrotic tissue into the sinus tarsi space."  The examiner stated that review of the service treatment records failed to reveal indications that the Veteran had onset of sinus tarsi during his service or that the condition was otherwise related to his active service.  The examiner noted that sinus tarsi is a problem with the hind foot/ankle region and the medical literature did not support the argument that "hallux valgus, a forefoot problem, causes this hind foot/ankle problem."  Based on a thorough review of the service treatment records, medical records, medical literature, and the examiner's own specialized knowledge, the examiner opined that it was less likely than not that the Veteran's STS was proximately due to or the result of or aggravated by the Veteran's hallux valgus.

The Board finds the examiner's opinion on this issue to also be thorough and persuasive and assigns it probative weight against the Veteran's claim.  Nieves-Rodriguez, 22 Vet.App. at 301.  There are no contrary, competent medical opinions.  Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's STS was incurred in active service or that it was caused by any event or injury during his active service.  Moreover, the greater weight of the evidence is against finding that the Veteran's service-connected hallux valgus caused or aggravated his STS.

Conclusion on Service Connection for Bilateral Foot Disorders

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection bilateral foot disorders, including small arches, plantar fasciitis and sinus tarsi syndrome, to include as secondary to service-connected bilateral hallux valgus, is denied.

In reaching this conclusion, the Board notes that a separate left ankle disability (with arthritis) and bilateral hallux valgus are already service-connected.  The question asked and answered by the examiner relates to the separately claimed and diagnosed conditions of small arches, plantar fasciitis, and STS.  The Veteran should understand that the Board's denial of his claims for small arches, plantar fasciitis, and STS do not affect his already service-connected left ankle disability or bilateral hallux valgus.  The Board has only concluded that the Veteran's other, diagnosed ankle and foot disabilities (e.g. small arches, plantar fasciitis, and STS) were not incurred in or related to his active service and have not been caused or aggravated by his service-connected hallux valgus.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including December 1999, March 2001, and most recently in December 2010.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions as to in-service injuries, medical treatment, and any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

With respect to examinations, the Veteran was afforded a VA examination in September 2013 to specifically address the claims decided herein.  The Veteran also underwent additional examinations of his feet in December 1991, September 1995, May 1996, February 2000, December 2001, February 2005, and March 2007.  The September 2013 VA examination and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, the examiner provided a full and thorough discussion of the medical evidence, the relevant medical literature, the connection between the Veteran's hallux valgus and his other foot disorders.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral foot disorders, including small arches, plantar fasciitis, and sinus tarsi syndrome, to include as secondary to service-connected hallux valgus, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


